UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1328



DANA EXUM,

                                              Plaintiff - Appellant,

          versus


NORMAN E. D’AMOURS, Chairman, National Credit
Union Administration,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-97-1007-A)


Submitted:   October 30, 1998          Decided:     December 14, 1998


Before ERVIN and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dana Exum, Appellant Pro Se. Leslie Bonner McClendon, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dana Exum appeals the district court’s order granting summary

judgment to Defendant in this employment discrimination action. We

have reviewed the record and the district court’s order and find no

reversible error. With regard to Exum’s claim that she was sub-

jected to disparate treatment because of her race, we find Exum

failed   to   produce   evidence   that   Defendant’s   legitimate,   non-

discriminatory reasons for the adverse employment actions were

pretextual. See Texas Dep’t of Community Affairs v. Burdine, 450

U.S. 248, 252-53 (1981).      Moreover, we find the district court’s

denial of relief on Exum’s retaliation claim proper because she

failed to show a causal connection between her protected activity

and the adverse employment actions. See Ross v. Communications

Satellite Corp., 759 F.2d 35, 365 (4th Cir. 1985). Finally, we find

meritless Exum’s contentions that the district court did not prop-

erly determine the scope of adverse employment action and improp-

erly found her documentation to be hearsay.

     Accordingly, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                     2